Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
20180192069 A1
Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 17-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al., (U.S. Pub. No. 2018/0192069 A1).
As per claim 1 Chen teaches a method of processing video data, comprising: determining, for a conversion between a current b lock of video and a bitstream of the video, the motion information of the current block in response to an affine mode being applied to the current block ([0007], [0035],[0091-0096], affine motion mode for the current block); updating the motion information of the current block after motion compensation to obtain updated motion information of the current block ([0095-0096]; interpolated motion vectors for each subblock); and using the update motion information during conversion of subsequent video block and their respective bitstream representations ([[0095-0096]). 
As per claim 2, Chen teaches wherein the subsequent video blocks are in a different picture from a picture of the current block (fig. 3B, fig. 8).
As per claim 3, Chen teaches performing a block filtering operation using the updated motion information, wherein the block filtering operation includes a deblocking filtering operation (fig. 15 el. 114; [0164]). 
As per claim 4, Chen teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein updating motion information of the current block includes updating motion information for a portion of the current block including only right or bottom affine sub-blocks of one coding unit ([0096-0097] and fig. 6-7; “as an example, Fig. 6 illustrates a motion vector for the top-left corner sub-block. However, as illustrated in Fig. 7, the motion information that is stored for the top-left corner subblock is not the motion vector illustrated in Fig. 6, but is instead the motion information for V.sub.0 motion vector for the top-left control point). 
As per claim 5, Chen teaches everything as claimed above, see claim 4. In addition, Chen performing a block filtering operation using un-updated motion information ([0095-0096]; applying motion compensation interpolation filters to the derived motion vectors) and  using the updated motion information during conversion of the subsequent video block in current slice/tile or other picture and their respective bitstream ([0095-0100]). 
As per claim 6, Chen teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein a motion vector stored in a sub-block located at a right boundary or bottom boundary of the current block is different from a motion vector used in motion compensation for the sub-block ([0037], [0039], [0096-0097] and fig. 7), and wherein the motion vector stored in the sub-block located at the right boundary or the bottom boundary is used as motion vector prediction or candidate during the conversion of subsequent video block in current frame or different frame and their respective bitstream ([0038], [0100], in this disclosure, the motion vector predictors (MVPs) corresponding to respective sub-blocks is referring to the stored motion vector information that would be used for a sub-block when the motion vector information for that sub-block is used as a predictor for determining a motion vector for a subsequent block), or alternatively, wherein the motion vector stored in the sub-block located at the right boundary or the bottom boundary includes two sets of motion vectors, a first set of motion vectors is used for deblocking filtering and/or temporal motion prediction and a second set of motion vectors is used for motion prediction of a subsequent prediction unit or a subsequent coding unit in a current picture as the current block.
As per claim 17, Chen teaches wherein the conversion comprises reconstruction the current block from the bitstream ([0071]).
As per claim 18, Chen teaches wherein the conversion comprises reconstruction the current block from the bitstream ([0071]). 
As per claim 19, which is the corresponding apparatus for processing video data with the limitation of the method of processing as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 20, which is the corresponding non-transitory computer-readable recording medium with the limitations of the method of processing as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S.  Pub. No. 2018 ) and further in view of Robert et al., (U.S. Pub. No. 2020/0195956 A1). 
As per claim 7, Chen teaches everything as claimed above, see claim 1. Chen does not explicitly teach wherein updating motion information of the current block excludes sub-blocks at a right boundary or a bottom boundary of the current block.
However, Robert teaches wherein updating motion information of the current block excludes sub-blocks at a right boundary or a bottom boundary of the current block (fig. 6 and [0088-0090]; refining motion vectors for top and left rows/column). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Robert with Chen for the benefit of providing  improved motion compensation and improving compression efficiency of video encoders and decoders through increased precision of motion vectors. 
As per claim 8, Chen (modified by Robert) as a whole teaches everything as claimed above, see clam 7. In addition, Chen teaches wherein for the sub-block at a top-right corner of the current block, motion vector at the top-right corner derived from an affine model is always stored ([0038], [0098], [0100]); or wherein for the sub-block at a bottom-left corner of the current block motion vector at the bottom-left corner derived from an affine model is always stored; or wherein for the sub-block at a bottom-left corner of the current block, motion vector at the bottom-left corner derived from an affine model is always stored when the motion vector is a signaled motion vector; or wherein for the sub-block at a block-right corner of the current block, motion vector at the bottom-right corner derived from an affine model is always stored.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486